          Case 1:21-cr-00048-JPO Document 25 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                                                                      21-CR-48 (JPO)
                      -v-
                                                                          ORDER
 ISMAEL BIMBOW,
                                Defendant.


J. PAUL OETKEN, District Judge:

       The jury trial in this case, previously scheduled for November 15, 2021, is hereby

adjourned to November 23, 2021, with jury selection beginning at 9:30 a.m. on that date. This

case is the first-priority case for jury selection on November 23, 2021, so that is a firm trial date

and the parties shall prepare accordingly. The Court will set pretrial deadlines at the next

conference on September 16 at 10:30 a.m.

       SO ORDERED.

Dated: September 13, 2021
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
